Mullin, P. J.
The Court of Appeals has decided :
1st. That it is competent for a railroad company to contract to carry passengers and freight beyond the terminus of its own line over other roads and even into other States than that in which such company is located. (Maghee v. The Camden and Amboy R. R. Co., 45 N. Y., 514, and cases collected by Andrews, J., at page 518 ; Burtis v. Buffalo and State Line R. R. Co., 24 id., 269; see, also, Cary v. Cleveland and Toledo R. R. Co., 29 Barb., 35.)
2d. Where such a contract is entered into, the company thus contracting is liable for injury to the passenger and for loss or injury to his baggage over any of the roads over which such company has contracted to carry him. (Quimby v. Vanderbilt, 17 N. Y., 306; Hart v. Rensselaer and Saratoga R. R. Co., 4 Seld., 37; Root v. Great Western R. R. Co., 45 N. Y., 525.)
3d. Where such a contract is made, the connecting road over which the passenger is carried is only liable for loss or injury to baggage or injury to himself happening on its own road. (Root v. Great Western R. R. Co., supra; Burtis v. Buffalo and State Line R. R. Co., 24 N. Y., 269, 272.)
4th. When no contract is made by any one of several roads to carry a passenger beyond its own line, each company is liable only for loss or injury happening on its own road, and *65to render it liable for loss of or injury to baggage, it must be shown to have received it.
5th. These principles apply to freight as well as to contracts for the carriage of passengers and their baggage.
It follows from these decision's that if any contract was made for the carriage of plaintiff from Washington to Buffalo, it was made by the Baltimore and Ohio Company, as it is not shown that the agent who sold the ticket had any authority to bind the defendant by such a contract, nor that it was a partner with the connecting companies in carrying passengers between Washington and Buffalo. (Hart v. Rensselaer and Saratoga Railroad Company, 4 Seld., 37.)
In the absence of all evidence on the subject, except such as may be inferred from the delivery of the coupon which gave the plaintiff the right to ride over defendant’s road from New York to Buffalo, the presumption would be that the Baltimore and Ohio Railroad Company had purchased of defendant such coupon or the right to issue it, and that it was delivered by that company in part performance of its contract to carry from Washington to Buffalo. (Quimby v. Vanderbilt, 17 N. Y., 306.)
The defen dan t not being a party to a contract to carry plaintiff over any part of the distance beyond its own line, it is not liable for any breach of such a contract.
The question then is, did the plaintiff’s baggage come into the possession of the defendant? If it did, it was liable for its loss; if not, it was not liable.
The plaintiff had no knowledge of what became of her baggage after she delivered it to the baggage agent at Washington.
None of the agents or employes of the company, whose road terminated in Jersey City, nor any one employed in transferring baggage from Jersey City to defendant’s depot in New York, testify to a delivery of said baggage to defendant’s agents or employes in New York or elsewhere, nor to any facts from which such a delivery can be inferred.
*66It is a fact which cannot be presumed from the delivery to the baggage agent at Washington.
He was not defendant’s agent for. any such purpose, and there is no other fact in the case which would authorize or justify such a presumption.
If enough had been proved to authorize the presumption of a delivery to defendant, the evidence of its agent at Hew York would not overcome it.
It is, however, unnecessary to consider his evidence, as a delivery is not proved, and without such proof the plaintiff cannot recover of the defendant.
There is no evidence in the case as to the form or contents of the ticket delivered to plaintiff at Washington.
We may assume that the ticket was in the usual form of such tickets, setting forth that the holder of it was entitled to a passage from Washington to Buffalo, on presentation of the coupons attached to the companies named therein.
If this was the form, then it was evidence of a contract by the Baltimore and Ohio Company to carry the plaintiff the whole distance.
If it was not the form of the ticket, but the company was the agent of the several companies to sell their coupons on receiving pay therefor, then each company contracted for itself, and is not liable for a breach of the contract entered into .by any other company.
There is no distinction between the liability of connecting railroad companies for the carriage of freight and that for the .carriage of passengers; and no rule of law is better settled in this State than that the defendant would not be liable for the loss of plaintiff’s property, had it been carried as freight, and not on a contract to carry it with plaintiff, who was a passenger.
The judgment should be reversed and a new trial ordered, costs to abide the event, and reference vacated. i
Judgment reversed.